938 A.2d 919 (2007)
193 N.J. 301
In the Matter of Ronald I. KAPLAN, an Attorney at Law, (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
December 6, 2007.

ORDER
The Disciplinary Review Board having filed with the Court, its decision in DRB 07-142, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), RONALD I. KAPLAN of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1985, should be disbarred, based on discipline imposed in the Commonwealth of Pennsylvania for the knowing misappropriation of client and escrow trust funds in violation of the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979), and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And RONALD I. KAPLAN having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that RONALD I. KAPLAN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that RONALD I. KAPLAN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by RONALD I. KAPLAN pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.